Case 20-10166-JTD _Do

JUDGE: Dorsey

275

SIGN-IN SHEET

COURTROOM: 5

Filed 02/26/20 Page1of3

CASE NUMBER: 20-10166, et al. CASE NAME: Lucky’s Market Parent Company, LLC DATE: 2/26/2020 (10:00 AM)

***PLEASE PRINT YOUR NAME LEGIBLY OR YOUR APPEARANCE MAY NOT BE CORRECTLY NOTED***

 

 

 

 

 

 

 

 

 

 

 

 

 

\

 

NAME LAW FIRM OR COMPANY CLIENT REPRESENTING
Made Power Hak? Here Creat ton Commi Pee
Emme F lemixe \\ CC Ni C7
Giion Hel asa te Meacach peti, Meledelfe. | Wade Mencyt
Chit Wack QeleinalA\” Deblon
Li2 Ryko ‘| AK.)
Cota LJena ‘ Della
foe) MM» , Cad, Cols Ashe AT+ Fis levsolte fey, oe
AS Ath, Wodvn \ Assoc. Cords Cedi [ Cesed [ dm f any
rue! Loalen Pallucd Soul LLP fomcast (able Communica ton Main
Anan Hooton My boltey ¥ Eyal Consittiatian AjeudS EvekG yy, ered

 

 

 

 

 

 

 

 

 

 

 
Case 20-10166-JTD Doc275 Filed 02/26/20 Page2of3

Court Conference U.S. Bankruptcy Court-District of Delaware
Calendar Date: Confirmed Telephonic Appearance Schedule
Calendar Time: Honorable John T. Dorsey

Courtroom
2nd Revision Feb 26 2020 6:15AM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page#  iItem# Case Name Case # Proceeding App ID Appearing Telephone Firm Name Representing
Lucky's Market 20-10166 Hearing 10407456 Elliot Bromagen (312) Sidley Austin LLP Financial Advisor, PJ
Parent Company, 853-7664 ext. Solomon Securities /
LLC LIVE
Lucky's Market 20-10166 Hearing 10408704 Carlo Caponi (212) Peter J. Solomon Company Debtor, Lucky's Market
Parent Company, 508-1674 ext. Parent Company LLC /
LLC LIVE
Lucky’s Market 20-10166 Hearing 10408311 Garrett Fail (212) Weil Gotshal & Manges LLP Interested Party, Kroger
Parent Company, 310-8451 ext. /LUNVE
LLC 999
Lucky's Market 20-10166 Hearing 10412069 Taylor B. (212) Debtwire Interested Party,

Parent Company, Harrison 390-7831 ext. Debtwire / LISTEN

LLC ONLY.

Lucky's Market 20-10166 Hearing 10411080 Sanjuro Kietlinski (786) Province Financial Advisor,

Parent Company, 760-8629 ext. Official Committee of

LLC Unsecured Creditors /
LISTEN ONLY

Lucky's Market 20-10166 Hearing 10413186 Michael Leto (917) Alvarez & Marsal Debtor, Lucky's Market

Parent Company, 748-6360 ext. Parent Company, LLC /

LLC LIVE

Lucky's Market 20-10166 Hearing 10410122 Stephanie C. (813) Trenam Law Creditor, Publix Super

Parent Company, Lieb 227-7469 ext. Market / LISTEN ONLY

LLC

Lucky's Market 20-10166 Hearing 10408681 Scott Moses (212) Peter J. Solomon Company Debtor, Lucky's Market

Parent Company, 508-1675 ext. Parent Company LLC /

LLC LIVE

Lucky's Market 20-10166 Hearing 10360200 Jennifer D. (212) Kelley Drye & Warren LLP Creditor, Landlords

Parent Company, Raviele 808-7925 ext. Regency & Benderson /

LLC LIVE

Lucky's Market 20-10166 Hearing 10413192 Joe Sciametta (646) Alvarez & Marsal Debtor, Lucky's Market

Parent Company, 495-3570 ext. Parent Company, LLC /

LLC LIVE

Lucky's Market 20-10166 Hearing 10407977 Luis Toro (954) Province Creditor, Official

Parent Company, 388-1708 ext. Committee of

LLC Unsecured Creditors /
LISTEN ONLY

Raymond Reyes ext. 881 CourtConfCal2009 Page 1 of 2

 

 
 

Case 20-10166-JTD Doc 275 Filed 02/26/20 Page 3of3

 

 

Lucky's Market 20-10166 Hearing 10409978 Francisco (212) Norton Rose Fulbright US LLP Creditor, The Creditors
Parent Company, Vazquez 408-5471 ext. Committee / LISTEN
LLC ONLY

 

 

Raymond Reyes ext. 881 CourtConfCal2009 Page 2 of 2
